DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated August 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 9, 10 and 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “A protective cover to protect a surface, comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective cover includes only two edges with adhesive and the protective cover includes only two edges without adhesive; wherein the two edges without adhesive only include tape.” in claim 1 is unclear, which renders the claim vague and indefinite.  It is unclear from the above phrase what the Applicant is trying to claim, a kit or the possible the use of the cover.  Is the tape applied to the cover by the user, or does come pre applied to the cover? 

Claims 2 – 7, 9, 10 and 12 – 15 are also  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al. (USPN 4,980,212) in view of Rus (USPN 10,794,072).

Marquis et al. disclose a protective cover to protect a surface (Figures; Abstract) comprising; a top surface (Figure 1 and 5); a bottom surface opposing the top surface and being partially coated with an adhesive layer (Figure 1, #16); wherein the protective cover is formed from a production material, wherein the protective cover includes only two edges with adhesive and the protective cover includes only two edges without adhesive (Column 5, lines 14 – 34) as in claim 1. Marquis et al. also disclose that it is known to use tape to hold a cover in place (Column 1, lines 42 – 49). In claim 5, the production material is paper (Column 3, lines 15 – 25).  With regard to claim 6, the protective cover is rectangular in shape (Figures). With respect to claim 8, the protective cover includes two edges with adhesive and two edges without adhesive (Figure 1, #16; Figure 5, #52). Regarding claim 9, the adhesive layer is reusable (Column 3, line 60 to Column 4, line 65). For claim 10, the adhesive layer is configured to be released from the surface without residue (Column 3, line 60 to Column 4, line 65). With respect to claim 14, the adhesive is a rear re-applicable (Figures; Column 3, line 60 to Column 4, line 65). Regarding claim 15, the protective cover is without a release liner (Figures, no release liner). However, Marquis et al. fail disclose wherein the two edges without adhesive only include tape, the surface is a floor or a wall.  

Rus teaches a protective cover (Figures; Abstract) that it is known to use an adhesive tape in one the edges of the protective cover (Figures 19 – 22) on a wall (Column 6, lines 36 – 42) or floor (Abstract) for the purpose of protecting finished work and other surfaces during construction, moving , painting or  other actives (Column 1, lines 11 – 15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tape on the two non-adhesive sides of the cover of Marquis et al. in order to protect finished work and other surfaces during construction, moving, painting or  other actives as taught by Rus.
 


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al. (USPN 4,980,212) in view of Rus (USPN 10,794,072) as applied to claim 1 above, and further in view of Ruzhin (USPN 9,732,533).

Marquis et al., as modified with Rus, discloses the claimed invention except for the surface is a countertop, and the adhesive is configured to attach to at least one of wood, tile, linoleum, granite and composite countertop materials.  

Ruzhin teachs a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figures; Column 3, lines 11 – 23), the surface is a countertop (Figures 8A – 8C), the two edges without adhesive includes tape (Figure 3E, #340 and 342, 344), and the adhesive is configured to attach to at least one of tile, granite and composite countertop materials (Column 7, line 55 to Column 8, line 2) for the purpose of securing a protection device to a surface (Abstract, lines 8 – 12). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive tape used to attach a protective cover to a countertop in the modified Marquis et al. in order to secure a protection device to a surface as taught by Ruzhin.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al. (USPN 4,980,212) in view of Rus (USPN 10,794,072) as applied to claim 1 above, and further in view of Sullens et al. (USPN 6,177,164).

Marquis et al., as modified with Rus, discloses the claimed invention except for the protective cover is square in shape.

Sullens et al. teach a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface and being coated with an adhesive layer; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface  (Figures; Figure 2, #24; Column 3, lines 34 – 49), wherein the protective cover is square in shape (Figures) for the purpose of making clean up easier (Colum 1, lines 6 – 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a square shaped protective cover in the modified Marquis et al. in order to secure a protection device to a surface as taught by Sullens et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al. (USPN 4,980,212) in view of Rus (USPN 10,794,072) as applied to claim 1 above, and further in view of Rus (USPN 11,002,028).

Marquis et al., as modified with Rus, discloses the claimed invention except for the top surface includes a slip resistant layer.  

Rus teachs a protective cover to protect a surface (Figures; Abstract) comprising; a top surface; a bottom surface opposing the top surface; wherein the protective cover is formed from a production material, wherein the protective paper uses a protection material such as sturdy paper to protect the surface (Figures; Column 11, lines 64 – 65) having a slip resistant layer (Figure 11; Column 14, line 1 to Column 15, line 13) for the purpose of providing a non-slip area on the protective cover (Column 14, lines 10 – 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slip resistant layer in the modified Marquis et al. in order to provide a non-slip area on the protective cover as taught by Rus,

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 9, 10 and 12 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please see the newly presented rejections above with regard to the newly amended claim 1 being amended to contain the limitation of wherein the protective cover includes only two edges with adhesive and the protective cover includes only two edges without adhesive; wherein the two edges without adhesive only include tape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/            Primary Examiner, Art Unit 1788  
August 16, 2022